Citation Nr: 1620401	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, as secondary to a service-connected knee disability. 

2.   Entitlement to a disability rating in excess of 20 percent for residuals of a meniscectomy and anterior cruciate ligament insufficiency of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.M.
ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of the same.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diagnosed depressive disorder has been attributed, at least in part, to his service-connected knee disability. 

2.  Even considering the Veteran's functional impairment, his meniscectomy and anterior cruciate ligament insufficiency of the right knee has been manifested by no more than moderate subluxation or instability.   

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, secondary to a service-connected disability, are met.  38 U.S.C.A. 
§§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for a disability rating in excess of 20 percent for residuals of a meniscectomy and anterior cruciate ligament insufficiency of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Acquired Psychiatric Disorder

VA treatment records show that the Veteran has been diagnosed with depressive disorder throughout the course of the appeal period.  He maintains that his depression is due to his service-connected right knee disability. 

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

At a July 2010 VA examination the Veteran was diagnosed with depressive disorder NOS.  The examiner opined that the condition was at least as likely as not permanently aggravated by the Veteran's service-connected knee injury.  

Additionally, starting in June 2011 and repeated in subsequent VA treatment records, the Veteran was diagnosed with major depression secondary to a service-connected knee condition and chronic pain.  

While the Veteran has reported numerous stressors unrelated to his service-connected disability, the evidence of record indicates that his service-connected knee disability has a demonstrated negative impact, either causative or aggravating, on his diagnosed psychiatric disorder.  Therefore, resolving all doubt in the Veteran's favor, service connection is granted for an acquired psychiatric disorder as secondary to service-connected knee disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

II.  Increased Rating - Right Knee

The Veteran is currently in receipt of a 20 percent rating for residuals of a meniscectomy, anterior cruciate ligament insufficiency of the right knee.  In February 2011, the RO proposed to reduce the Veteran's 20 percent rating based on findings of sustained improvement.  In a November 2012 rating decision, the RO declined to reduce the Veteran's disability rating, continuing it at 20 percent.  In December 2012 the Veteran filed a notice of disagreement with the November 2012 decision, although fully favorable.  In a November 2013 Statement of the Case, the RO denied a rating for the right knee disability in excess of 20 percent, and the Veteran perfected an appeal of that determination.  The Veteran's entitlement to an increased rating for his residuals of a meniscectomy, anterior cruciate ligament insufficiency of the right knee was certified to the Board, and the Board received testimony on this issue.  Thus, the matter is properly before the Board at this time.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015).
 
Disability evaluations are determined by the application of a schedule of ratings disabilities that is based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
The 20 percent rating at issue is assigned pursuant to Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability of a knee, and provides for a 20 percent rating for a moderate impairment; and a 30 percent rating for a severe impairment.  The Veteran has additional 10 percent knee disability ratings under Diagnostic Codes 5010 and 8724 that are not currently on appeal.  The question before the Board then is whether the veteran is in receipt of the appropriate disability rating under Diagnostic Code 5257.  The terms "mild," "moderate" and "severe" are not defined in the rating schedule or applicable regulations; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

June 2010 treatment records state that the Veteran strained his knee while kickboxing and requested physical therapy.

August 2010 physical therapy records show the Veteran was able to complete all exercises without difficulty including straight leg raises and wall slides. 

The Veteran underwent a VA examination in August 2010 where he reported pain, giving way, instability, stiffness and weakness.  The Veteran denied incoordination, episodes of dislocation or subluxation, or locking episodes.  He reported being able to stand about 8 minutes and able to walk 1 block with use of a cane.  The Veteran's gait was noted to be antalgic, and he reported use of a cane and brace.  No objective crepitation, grinding, clicks, locking, instability or dislocation were observed.  The Veteran stated that he was no longer able to perform janitorial work due to his knee condition and that he had to take quick showers due to his inability to stand for long periods of time.

February 2011 VA treatment records indicated no right knee effusion, no joint line tenderness, no crepitus but laxity with anterior drawer test.  

In a March 2011 private examination, the Veteran reported knee pain with heavy walking, bending or squatting.  His stance and gait were normal in balance for short distance, but walking down the hall he had to use the cane and he was favoring his left leg due to a pain syndrome in his right foot.  He was able to walk on heels and toes without difficulty, to fully squat.  The examiner opined that the cane is necessary only for long distance walking or uneven ground, as the Veteran needed no help changing for the exam or getting on and off examination table and was able to rise from his chair without difficulty.  The examiner observed no evident subluxations, contractures, ankylosis or thickening.  The joint was stable and nontender.  The examiner opined that the Veteran had moderate limitation to heavy ambulation or heavy exertion in the standing position.

At the Veteran's most recent VA examination in December 2015, he noted that he underwent the left knee above-the-knee amputation in May 2015 for poor vascularization and blood clot formations and had noticed weakness and instability of his right knee when attempting to bear weight resulting in him almost falling on more than one occasion.  The Veteran was examined immediately after repetitive use over time.  The report noted a history of "severe" recurrent subluxation and lateral instability.  The Veteran was observed to have moderate anterior instability but no posterior, medial, or lateral instability.  The Veteran reported alternating between the use of a wheelchair when he does not have his left knee prosthesis in place and use of a walker when the prosthesis is in place to assist with ambulation.

At his Board hearing the Veteran testified that his knee felt loose and there were some cracking noises and pain, and that he had to use a walker when walking with his prosthetic left leg. 

The Board finds that a rating in excess of 20 percent for recurrent subluxation or lateral instability of the right knee is not warranted.  The Veteran has reported perceived instability that has led to difficulties with weight bearing.  The most recent VA examination found moderate anterior instability but no posterior medial, or lateral instability, which corresponds with his current 20 percent rating.  While the Board acknowledges that the examination report references a history of severe recurrent subluxation and lateral instability, it is unclear what point in time this notation was referencing.  In any event, the remainder of the evidence of record dated during the appeal period, to include both VA and private examination reports, does not support a finding of either severe recurrent subluxation or severe lateral instability of the right knee.  The Board finds the objective medical evidence of record to be more probative on the issue, as it is based on testing and direct observation, especially as the Veteran has other non-service-connected conditions that would affect his balance and weight bearing.  The Board thus finds that the preponderance of the evidence is against a finding that a higher disability rating is warranted for the Veteran's residuals of a meniscectomy, anterior cruciate ligament insufficiency of the right knee at any point during the appeal period.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Finally, the Board need not address whether referral for extraschedular consideration is warranted as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Service connection for an acquired psychiatric disorder is granted. 

A disability rating in excess of 20 percent for residuals of a meniscectomy, anterior cruciate ligament insufficiency of the right knee is denied. 


REMAND

In a September 2010 statement, the Veteran asserted that he cannot work because of his physical and mental problems, thereby raising his entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This aspect of his claim must be developed on remand.  


Accordingly, this remaining issue is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.
 
2.  Then, after taking any necessary development deemed warranted, adjudicate the Veteran's entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


